Citation Nr: 1411884	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a right foot condition. 

3.  Entitlement to a compensable evaluation for exostosis, dorsum of the left foot, disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. C.C. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to February 1975. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veteran's Affairs, Regional Office, located in Louisville, Kentucky (RO).  In that rating decision, the RO declined to reopen a previously denied claim for service connection for diabetes mellitus, and denied service connection for right foot condition as well as denied a compensable evaluation for exostosis on the dorsum of the left foot.  

In September 2009, the Veteran testified before a Veterans Law Judge (VLJ) during a Board videoconference.  A transcript of the hearing is associated with the claims file. 

In January 2010, the Board reopened the previously denied claim for service connection for diabetes mellitus based on the submission of new and material evidence, and then remanded underlying claim and the remaining issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Prior to the return of the claims folder to the Board, the VLJ who conducted the 2009 Board hearing retired.  In February 2014, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran responded that he did not desire another hearing.  Thus, the Board will decide his case based on the evidence currently of record.  Id.  

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.

The issue of entitlement to a compensable evaluation for exostosis on the dorsum of the left foot is addressed in the REMAND portion below. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's diabetes mellitus was first diagnosed during his period of service or within the first year following his separation from service. 

2.  The preponderance of the competent evidence of record is against a finding that the Veteran's diabetes mellitus is otherwise related to his period of service. 

3.  The competent medical evidence of record does not show that the Veteran's current diagnosed disorders involving his right foot, to include osteomyelitis and peripheral neuropathy, had an onset during his period of service or within the first year following his separation from service. 

4.  The preponderance of the competent evidence of record is against a finding that the Veteran's current diagnosed right foot disorders are otherwise related to his period of service, to include in-service right foot laceration.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for right foot condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in December 2006 prior to the RO's adjudicaton of the claims in the first instances.   Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the April 2011 statements of the cases.   See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection and initial increased rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

In addition, the Veteran has been provided with VA examination in February 2010 to determine the nature, onset, and etiology of his claimed diabetes mellitus.  The examination report shows that the VA examiner reviewed the claims folder, and recorded the Veteran's reported history as well as the findings from clinical evaluation.  The VA examiner then provided medical opinions supported by rational statements on the onset and etiology of the Veteran's diabetes mellitus.  The VA examiner further opined that the Veteran's foot disorder, to include osteomyelitis and peripheral neuropathy, were attributable to his diabetes mellitus.  The Board finds that the VA examination report is adequate for adjudication of purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  There has been compliance with the Board's 2009 remand instructions, and no further action is required at this time.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2013).  He has retained the services of a representative, as well as had an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Diabetes Mellitus 

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus.  He asserts that his current diagnosed diabetes mellitus is related to his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus.  See the report of a February 2010 VA examination report as well as VA and private treatment records.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  A review of the Veteran's service treatment records does not show diagnosis or treatment for diabetes mellitus.  The Veteran's separation examination report, dated in January 1975, shows that his endocrine system was clinically evaluated as normal, and that urinalysis was negative for sugar and albumin.  

The post-service medical evidence includes private treatment reports which show the Veteran was first diagnosed with "uncontrolled juvenile onset diabetes mellitus," with associated multiple carbuncles, in April 1977.  At that time, he reported a history of weight loss over the "past several months," boils on his skin over the past several weeks, and he was noted to state that, "he denied any other symptoms and any other pertinent history."  He was also noted to have a "strongly positive" family history of diabetes mellitus, and he had experienced "weight loss with polydipsia and polyuria of approximately 3 weeks duration."  His history was noted to be "entirely negative."  He subsequently received treatments for diabetes mellitus, to include three VA hospitalizations.

In this case, there was no finding of any endocrine problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's diabetes mellitus existed during service.  See 38 C.F.R. § 3.303.  Moreover, the post-service medical evidence does not show that the Veteran was diagnosed with diabetes mellitus until two years after his separation from service.  As diabetes was not diagnosed unit April 1977, presumptive service connection based on the one year presumption for a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably, in order for diabetes mellitus to be manifest to a compensable degree under there must be evidence of a diagnosis of diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (2).  In this case, the Veteran was not diagnosed with diabetes mellitus until April 1977, which comes more than two years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  
The Veteran's service treatment records do reflect some lower extremity complaints that he asserts mark the onset of his diabetes mellitus.  A March 1972 treatment shows that a urine study was indicated but the results were not recorded.  Another March 1972 treatment note shows complaints of "sore [left] and [right] ankle also little swelling [times] 4 days," but no diagnosis was given and the Veteran was advised to treat with hot soaks and muscle relaxant.  In 1973 and 1974, the Veteran was treated for exostosis on the dorsum on his left foot, as well as treated for wounds and infection on his right foot.  The Veteran's January 1975 separation examination report shows he received normal lower extremity and neurologic evaluations.  

However, the record contains conflicting medical opinions regarding the Veteran's assertions that in-service complaints mark the onset his Veteran's diabetes mellitus.  Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In an October 2009 letter, the Veteran's treating VA physician, D.A.P., DPM, noted that the Veteran receives regular treatment with diabetic neuropathy and foot conditions related to neuropathy.  It was noted that the Veteran reported a history of suffering from neuropathy for several years and his foot pain and discomfort began while he was in the service.  The Veteran was diagnosed with diabetes in 1977 and he has had neuropathy since that time.  Dr. P. opined that it is very likely that the symptoms of neuropathy began prior to his diagnosis of diabetes since he relates that he had pain and discomfort in his feet since 1975.  In support of this medical conclusion, Dr. P. stated that symptoms of neuropathy can precede the actual diagnosis of diabetes.

Pursuant to the Board's January 2010 remand directives, the Veteran was afforded with a February 2010 VA examination to determine the onset and etiology of his diabetes mellitus.  The examination report shows that the 2010 VA examiner considered the Veteran's contentions that his in-service lower extremity complaints marked the onset of his diabetes mellitus, as well as Dr. P.'s medical conclusion that peripheral neuropathy can precede a diagnosis of diabetes mellitus.  However, based on a review the evidence of record, to include the Veteran's reported medical history and findings from clinical examination, the 2010 VA examiner concluded that the Veteran's in-service complaints did not mark the onset of his diabetes mellitus.  The VA examiner noted that a review of the medical literature only demonstrated that symptoms of peripheral neuropathy could precede the diagnosis of diabetes mellitus but not the actual existence of the disease process.  The VA examiner further noted that the Veteran was diagnosed with Type 1 diabetes mellitus, which tends to have a more rapid onset then Type II diabetes mellitus.  The VA examiner opined that it was unlikely for an individual with Type I diabetes mellitus to have symptoms for a year prior to the diagnosis.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight. Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board gives greater weight of probative value to the medical opinion from the 2010 VA examiner; because that opinion is based on a review of the entire claims folder and because the VA examiner provided a clear and thorough explanation in support his conclusion.  See Owens, 7 Vet. App. at 433.  The 2010 VA examiner specifically addressed Dr. P.'s medical statements, but dismissed it as the medical conclusion was not supported by the medical literature and the findings contained in the claims folder. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's inservice complaints mark the onset of his diabetes mellitus.  The weight of the competent evidence of record is against a finding that satisfies element (2), in-service disease or injury. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, the Board finds that the preponderance of the competent evidence is against a finding of a link between the Veteran's diabetes mellitus and his period of service.  In the 2010 VA examination report, the VA examiner then concluded documented that it is less likely as not the Veteran's diabetes mellitus is caused by or a result of time in service or had its onset during his period of service.  This medical opinion was rendered after a review of the claims folder and applicable medical literature.  In support of this medical conclusion, the VA examiner noted that at the time of his separation examination in January 1975, the Veteran received a normal endocrine evaluation and his urinalysis was negative for sugar or albumin.  The Veteran was diagnosed with juvenile-onset diabetes mellitus in April 1977, when he presented symptoms of 20 to 30 pound weight loss over the past several months and he had developed polyuria, polydipsia and polyphagia, and occurred two years after the Veteran's separation from service.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is one of the chronic diseases listed under 38 C.F.R. § 3.309.  Here, the medical evidence fails to demonstrate that the Veteran's diabetes mellitus manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms (weight loss, polyuria, polydipsia) between his separation from service in February 1975 until he was first diagnosed with juvenile onset diabetes mellitus in April 1977.  Notably, at that time, the Veteran only reported a history of symptoms for the past several months, and not over the last two years.  Moreover, the 2010 VA examiner cited to medical literature that showed type I diabetes mellitus had a rapid onset and it was unlikely that the symptoms would exist for a year's time prior to the actual diagnosis. 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's claim for service connection for diabetes mellitus fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Right Foot Disorder 

The Veteran seeks entitlement to service connection for a right foot disorder.  He contends that his current right foot problems had an onset during his period of service and he has continued to have similar problems since then.  During the August 2009, the Veteran clarified that he was seeking service connection for peripheral neuropathy in his right foot as secondary to diabetes mellitus.  

As discussed above, although the Veteran feels that his in-service complaints of right foot problems mark the onset of this diabetes mellitus, the preponderance of the evidence is against a finding that his diabetes mellitus was incurred in or otherwise related to his period of service and as such service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310. 

That being said, the Board will still address whether the service connection is warranted on a direct basis for a right foot disorder.  Again, for an award of service connection, there must be evidence of a present disability, in-service disease or injury; and medical nexus relationship between the present disability and the in-service disease or injury.   Shedden, 381 F.3d at 1167.

With respect to element (1), current disability, the records contains various diagnoses involving the Veteran's right foot, including peripheral neuropathy, calluses, onychomyocosis, and diabetic ulcers.   See the report of a February 2010 VA examination as well VA treatment records.  Accordingly, current right foot disorder is demonstrated by the record.  Element (1) is therefore satisfied.  

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  As discussed above, the Veteran's service treatment records do show complaints of right foot and ankle problems during his period of service, but there is no finding of peripheral neuropathy.  In August 1973, the Veteran was treated for a laceration to the arch of his right foot, which began infected and treated, and later resolved.  The Veteran's January 1975 separation examination report shows his skin, feet, lower extremities, and neurological system were evaluated as normal.  

There is no evidence in the service treatment records or other medical evidence of record that demonstrates that the Veteran's current right foot disorders had an onset during his period of the service, or within the first year thereafter.   38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board has considered the Veteran's lay statement that he first experienced symptoms of peripheral neuropathy in his feet during his period of service, he sought treatment in service for these symptoms.  The Veteran is competent to report the onset numbness sensation in his face and report what treatment he was advised to take.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  In Barr v. Nicholson, the Court indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  Id., 21 Vet. App. at 309.  Notably, the diagnosis of a neurologic disorder, peripheral neuropathy, requires diagnostic testing and medical expertise to determine its very nature, which extends beyond capabilities of a lay person.   Here, there is no evidence of diagnosis of peripheral neuropathy in service and his January 1975 separation examination shows a normal neurologic evaluation.  Moreover, the February 2010 VA examiner concluded that the Veteran's in-service complaints of sore right and left ankles were likely musculoskeletal in nature based on the prescribed treatment of hot soaks and muscle relaxants.  The Veteran's lay statements about in-service symptoms and treatment are not sufficient to support a later diagnosis of peripheral neuropathy.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Although in-service right foot complaints and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent evidence to establish element (3), a causal relationship between the present disability and his in-service complaints.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed right foot disorders and the Veteran's period of service.   Pertinently, both the Veteran's treating VA physician, Dr. P., and the February 2010 VA examiner have etiologically associated the Veteran's various current foot problems with his diabetes mellitus.  There is no medical opinion to the contrary.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);see also Savage, 10 Vet. App. at 495-97.  Here, peripheral neuropathy as a neurologic disease is listed as one of the chronic, and the Veteran's lay statements are competent to describe symptoms experienced in his lower extremity.  However, the Veteran as a lay person is not competent to provide medical evidence on diagnosis of a complex disorder such as peripheral neuropathy, and the February 2010 VA examiner concluded that the Veteran's in-service complaints were likely musculoskeletal in nature and not associated with a neurologic condition.  The Board ultimately finds the opinion of the competent health care specialist to be the most probative evidence as to the underlying etiology of his complaints.  The record also lacks any other suggestion of neurologic problems until 1977, which comes two years after his separation from service.  Therefore, service connection based on continuity of symptomatology is not warranted.

The Board finds that there is great probative weight contained in the competent medical evidence then the Veteran's assertions of continuity of symptoms.  The preponderance of the competent evidence is against a finding of a medical nexus between the Veteran's current peripheral neuropathy and his period of service based on continuity of symptoms. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for right foot condition is denied. 


REMAND

The Veteran seeks a compensable evaluation for his disability due to exostosis on the dorsum of the left foot.  

A remand is needed to provide the Veteran with another VA foot examination.  Although the record already contains two VA feet examination report during applicable period under appeal, it remains unclear to the Board what manifestations are attributable to the Veteran's service-connected exostosis on the dorsum of the left foot as opposed to his non-service connected diabetes mellitus.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Another examination is required. 

Pertinently, both the reports of the February 2006 and February 2010 VA feet examinations show objective findings of weakness, swelling, pain, limitation of motion in the left foot and ankle, callosities, surgical scar over the left fifth ray, and atrophy at the base of the fifth metatarsal head.  There is also x-ray evidence of generalized osteopenia, resection of the fifth metatarsophalangeal joint, mild peripheral vascular calcifications, and mild erosive changes at the first interphalangeal joint.  However, neither of the examination reports shows findings of exostosis on the dorsum of the left foot or a residual surgical scar.  Another VA feet examination is need to identify the nature and severity of the Veteran's service-connected disability due to exostosis on the dorsum of the left foot. 

Accordingly, the case is REMANDED for the following action: 

1. Contact the Veteran and seek his assistance in obtaining any records of outstanding private medical treatment for his left foot. 

2. Obtain and associate with the claims folder the Veteran's VA treatment records since October 2009. 

3. Schedule the Veteran for a VA examination to evaluate the current severity of his left foot disability (status post exostosis, dorsum of the left foot).  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected left foot disability (status post exostosis, dorsum of the left foot).  The examiner also should provide a discussion and rationale as to whether the Veteran's complaints of as weakness, swelling, pain, limitation of motion in the left foot, callosities, atrophy as well as the left first metacarpophalangeal joint amputation is due to his service-connected left foot disability or his nonservice-connected diabetes mellitus and peripheral neuropathy. 

All opinions offered should be accompanied by a rationale.

4. Thereafter, and following any other indicated development, readjudicate the appealed issue in light of all the evidence of record.  If any benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


